Sandler and Sullivan, JJ.,
dissent in a memorandum by Sullivan, J., as follows: On June 21, 1984, undercover police officers observed defendant selling drugs in a playground behind a school on the Lower East Side of Manhattan. After the third sale, defendant and a buyer, Edwin Rosario, were arrested. One glassine envelope containing the marking "Force 44” was recovered from Rosario, and 21 glassine envelopes with the same logo from Hernandez. All the glassine envelopes contained cocaine.
After a jury trial, defendant was convicted of criminal sale of a controlled substance in the third degree, and one count each of criminal possession of a controlled substance in the third and seventh degrees, the only charges submitted. On appeal, he argues, inter alia, that the trial court erroneously permitted the People to cross-examine him and to offer rebuttal evidence regarding uncharged drug sales which allegedly occurred on earlier dates.
The People’s case was comprised of testimony from several police officers who were members of an undercover surveillance team, including Officer Orlando, who, with the aid of a 7 X 50-power binoculars, observed three drug transactions between defendant and third parties. The last of these transactions was with codefendant Rosario, who, in exchange for money, received a glassine envelope from defendant. Officer Orlando radioed a description of Rosario to his backup team, who arrested him within seconds. Defendant was arrested shortly thereafter. The 21 glassine envelopes stamped with the logo "Force 44”, the same as that which was embossed on the glassine envelope recovered from Rosario, were found in defendant’s shoe.
Defendant took the stand in his own defense. Now 29 years of age, he had not held a job since 1982, owned nothing of *431value, and had been addicted to cocaine for 10 years. He supported his drug habit by stealing clothing from department stores and selling it on the streets of the Lower East Side. In response to his lawyer’s questioning, he testified that he had been arrested in 1980 and 1982 for such thefts, and had pleaded guilty to grand and petit larceny. He had a number of other petit larceny and attempted petit larceny convictions as well. In addition, defendant had been arrested in October 1982 for possession of a hypodermic needle, and, on May 1, 1984, he was arrested by Officer Bisogna, one of the arresting officers, here, and pleaded guilty to criminal possession of a controlled substance.
Defendant admitted that on June 21, 1984, at around 4:00 p.m., he was in the playground, his usual daytime haunt. Earlier that day, he had stolen six pairs of jeans and five shirts and had sold them for $105, which he used to buy 21 glassine envelopes of cocaine. He had put the envelopes in his sneaker, intending to use them, not to sell them. He estimated that it would take only an hour to use all 21 envelopes; in fact, he had been using 25 to 35 glassine envelopes of cocaine a day for the six-month period prior to his arrest. He was an addict, not a drug seller. He had never sold drugs to anyone.
In light of defendant’s assertion that he had never sold drugs, the People were permitted to cross-examine him, over objection, about earlier incidents in which he had allegedly sold drugs. In response to the prosecutor’s questioning, he denied that he had sold drugs on May 12, 1984 in front of Our Lady of Sorrows Church to a Joseph Morales or anyone else, or that he had sold drugs on May 15, 1984 to a woman named Susan Sergeant. He had never met Rosario before his arrest in the playground. Nor had he spoken to a black man or a pregnant white woman that day.
In rebuttal, the People recalled Officer Bisogna, who testified that on May 1, 1984, he was walking down Rivington Street and saw a crowd of people around defendant, who held glassine envelopes in his hand. When defendeant saw Bisogna, he threw the envelopes to the ground. Officers Orlando and Bisogna both testified that on May 12, 1984, at 6:00 p.m., they were in clerical garb, and watched from the inside of a second-story window of the rectory of Our Lady of Sorrows Church as defendant, 15 feet away, held a clear plastic bag containing 50 or 60 glassine envelopes. Lined up in front of him was a crowd of people, three or four of whom exchanged money for glassine envelopes. In such "observation post” situations, it was customary to arrest the buyers first. The officers did arrest one *432Morales, from whom glassine envelopes were recovered, but they were unable to find defendant.
Officers Orlando, Irizarry and Bisogna all testified to an incident that occurred on May 15, 1984. Officers Orlando and Irizarry had taken up an observation post near Rivington and Ridge Streets with Officer Bisogna and Sergeant Barron acting as their backup team. Through the use of binoculars, the officers saw people line up in front of defendant, and, in three or four instances, observed an exchange of money for glassine envelopes. One buyer, subsequently identified as Susan Sergeant, was arrested in possession of two glassine envelopes. Defendant was also arrested this time and three glassine envelopes were recovered from a slit inside his pants near the zipper.
Defendant argues that the prosecutor’s cross-examination and the officers’ rebuttal testimony concerning his prior drug sales were irrelevant to the issues at trial and were designed solely to demonstrate his criminal propensity. We are not so persuaded. Once defendant, as part of his case, attempted to establish the affirmative fact that he never sold drugs to anyone, he made his prior drug sales activity a relevant focus of inquiry.
In his testimony defendant did not dispute that he was in possession of 21 glassine envelopes of cocaine at the time of his arrest. Possession of so many glassine envelopes, if unexplained, would, of course, support an inference that he was in the business of selling drugs. To rebut that inference, defendant testified, on his direct examination, that he was a drug addict and carried such a large quantity of drugs only for personal use. Defendant also willingly admitted his prior convictions of petit larceny and possession of a controlled substance, obviously trying to portray himself as merely an addict who supported his habit with petty thefts. Not content just to deny that he had sold drugs on June 21, 1984, however, defendant testified that he, in fact, had never sold drugs.
Before cross-examination, the prosecutor informed the court that he intended to question defendant about three prior occasions when he had been observed selling drugs, and to offer extrinsic evidence to rebut defendant’s testimony that he had never sold drugs. Defendant argued that allowing the prosecutor such latitude would contravene the court’s earlier Sandoval ruling prohibiting the prosecutor from inquiring into the underlying facts of any crime. Defendant argued further that the prosecutor’s tactics would also violate the *433rule prohibiting the introduction of extrinsic evidence on collateral matters.
The court ruled that the prosecutor was entitled to present evidence to refute defendant’s testimony that he had never sold drugs. Thus, the prosecutor was permitted to cross-examine defendant about the true extent of his record as a petty thief, and elicited from him that he had been arrested only twice in the past four years. As already noted, the prosecutor also questioned defendant about the underlying facts of his May 1, 1984 arrest, which had led to his conviction for criminal possession of drugs, and about the events of two other days in May 1984, when police officers had seen him selling drugs. In addition, four officers, three of whom had been witnesses on the People’s direct case, testified on rebuttal that they had either seen defendant selling drugs or had observed him in circumstances from which such an inference could be drawn.
Clearly, a defendant who chooses to assert matters on direct examination which might otherwise be collateral may not preclude cross-examination designed to show his testimony to be false. The scope of cross-examination with respect to credibility is a matter committed to the sound discretion of the trial court, reviewable only for abuse and injustice. (People v Duffy, 36 NY2d 258, 262-263.) Neither is apparent here. Subject to special exceptions, though, extrinsic evidence is inadmissible, if introduced solely to impeach credibility on a collateral issue. (People v Schwartzman, 24 NY2d 241, 245; People v Sorge, 301 NY 198, 201; see, Halloran v Virginia Chems., 41 NY2d 386, 390.) Defendant’s testimony, volunteered on his direct examination, that he never sold drugs to anyone was hardly a collateral matter, however. While not conclusive on the issue of whether he sold drugs to Rosario in the schoolyard on June 21, 1984, as charged, it was nonetheless an integral part of a well-orchestrated depiction of an almost picaresque character.
An avowed drug addict and thief, defendant testified that he supported his drug habit by stealing regularly. In fact, he even exploited his criminal record in an effort to make the point. In a similar vein, he dismissed his possession of the 21 glassine envelopes of cocaine seized from him at the time of his arrest by testifying that his drug habit was such that he could dispose of their contents for his own use in an hour. When viewed in context, defendant’s assertion that he had never sold drugs to anyone became a central element of his defense that he was a thief and drug user, but not a drug *434dealer. Thus, as a result of defendant’s strategy, testimony that might otherwise be collateral had become material. He "had 'opened the door’ on the issue * * * and * * * could not benefit from his testimony on direct examination, yet bar its refutation on [the People’s rebuttal] case”. (Halloran v Virginia Chems., 41 NY2d, at p 393, citing cases; Walder v United States, 347 US 62.)
People v Crandall (67 NY2d 111, 118), upon which the majority relies in great measure, acknowledged that evidence of other crimes may be used on rebuttal if introduced " ' "in denial of some affirmative fact which the answering party ha[d] endeavored to prove” ’ ” (citing People v Harris, 57 NY2d 335, 345, quoting Marshall v Davies, 78 NY 414, 420). Thus, neither the cross-examination not the rebuttal evidence constituted improper evidence of uncharged crimes. As matters turned out, the court mistakenly charged the jury, over the People’s objection, to consider the rebuttal evidence only in evaluating defendant’s credibility, thus, though undeservedly, limiting the damaging effects of the rebuttal case.
Finally, from our reading of the record, we do not find that the rebuttal testimony was so disproportionate to the over-all case that it deprived defendant of a fair trial by diverting the jury from focusing on the pivotal question, viz., whether he had, indeed, sold drugs at the time charged.*
*435In conclusion we note, however, that the conviction for simple possession should have been vacated and that charge dismissed as a lesser included offense. We would modify accordingly.

 The majority also finds unfair the inability of defendant to use Grand Jury testimony regarding the uncharged crimes for impeachment purposes, since they were never presented to the Grand Jury. We are unaware of any requirement that a crime be submitted to a Grand Jury before the People may avail themselves of evidence of it for rebuttal or impeachment purposes. In any event, with regard to these crimes, defendant was not prejudiced in any manner, since the People did supply him with all of the Rosario material in their possession, including the officers’ memorandum books, a UF 61 for the May 12th arrest, the District Attorney’s papers for the May 1st and 15th arrests, a labaratory report for the May 1st arrest, the Assistant District Attorney’s write-up of the May 1st case, and the arrest report and complaint for that day. Clearly, defendant’s problem is not that he lacked sufficient Rosario material with which to refute the officers’ rebuttal testimony, but that the court would not permit his testimony about his criminal modus operandi to go unchallenged.
The majority also cites the trial court’s summary denial of defendant’s request for a continuance to seek the testimony of Susan Sergeant, one of the buyers in the May 15, 1984 transactions. The record discloses, however, that after learning that Ms. Sergeant pleaded guilty to disorderly conduct on May 16, 1984 to cover a charge of criminal possession of a controlled substance in the seventh degree, based on the May 15th incident, and after having been given a one-day continuance to contact Ms. Sergeant, and after she had abruptly hung up on defendant’s investigator, defendant’s counsel abandoned this request.